Exhibit 10.4

 



EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“Agreement”) is entered into as of April 1, 2016 (the
“Effective Date”), by and between Samson Oil and Gas USA, Inc., a Colorado
corporation (“Company”), and Mark Ulmer (“Employee”) (together the “Parties” and
each a “Party”).

 

Recital

 

WHEREAS, Company desires to retain the personal services of Employee as Vice
President-Engineering & Operations of Company and of Company’s parent, Samson
Oil and Gas Limited (“Parent”) and Employee is willing to make his services
available to Company and Parent, on the terms and conditions hereinafter set
forth. All references herein to dollars or $ are to United States dollars.

 

Agreement

 

NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, the Parties agree as follows:

 

1.       Employment.

 

1.1       Employment and Term. Company hereby agrees to employ Employee and
Employee hereby agrees to serve Company, on the terms and conditions set forth
herein, for the period commencing on the Effective Date and continuing through
March 31, 2019, unless sooner terminated in accordance with the terms and
conditions hereof (the “Term”). The Term will not be extended unless the Parties
agree otherwise in writing. If Employee continues to be employed after the end
of the Term, he will be an at will employee without the benefit of any of the
terms of this Agreement.

 

1.2       Duties of Employee. Employee shall serve as the Vice
President-Engineering and Operations of Company and Parent, and shall have and
exercise general responsibility for (a) Company’s operations associated with
Company’s Foreman Butte project, including production, facility maintenance
workovers, and drilling operations, physical oil and gas marketing arrangements,
supervision of contract pumpers and field based roustabout crew, compliance with
applicable environmental guidelines in North Dakota and Montana, and compliance
with applicable governmental reporting requirements in North Dakota and Montana
and (b) Company’s corporate reserve reporting on a quarterly basis. Employee
shall report to the Chief Executive Officer and Managing Director of Company and
Parent and to the Board of Directors of Parent (the “Board”). Employee shall
also have such other powers and duties as the Board may from time to time
delegate to him so long as such additional duties are consistent with his
position. Employee shall devote substantially all his working time and attention
to the business and affairs of Company and Parent (excluding any vacation and
sick leave to which Employee is entitled), render such services to the best of
his ability, and use his best efforts to promote the interests of Company and
Parent. So long as such activities do not interfere with the performance of
Employee’s responsibilities as an employee of Company in accordance with this
Agreement., it shall not be a violation of this Agreement for Employee to: (i)
serve on corporate, civic or charitable boards or committees; (ii) deliver
lectures or fulfill speaking engagements; (iii) manage personal investments; or
(iv) participate in continuing education seminars or similar activities relevant
to his duties and responsibilities for Company.

 



 

 

 



1.3       Place of Performance. In connection with his employment by Company,
Employee shall be based at Company’s offices in Colorado or another mutually
agreed location, except for travel necessary in connection with Company’s
business. Employee acknowledges and agrees that a substantial part of his duties
under this Agreement will be comprised of travel to North Dakota and Montana in
connection with the management of Company’s Foreman Butte project.

 

2.       Compensation.

 

2.1       Total Salary. Employee shall receive total annual compensation in an
amount set by the Board from time to time throughout the Term (the “Total
Salary”). The Total Salary will be accrued on a daily basis and payable in
installments consistent with Company’s normal payroll schedule, subject to
applicable withholding and other taxes. As of the Effective Date, Employee’s
Total Salary is $380,000. Employee’s Total Salary may be increased during the
Term, but shall not be decreased without Employee’s written consent, provided,
however, that Employee’s Total Salary may be reduced without Employee’s consent
by the same proportion as other Company employees if and to the extent that the
Board imposes a Company-wide reduction in salary on substantially all of
Company’s employees.

 

2.2       Incentive Compensation. In addition to and not as a substitute for
Employee’s Total Salary, Employee shall be eligible for an annual bonus, as
determined by the Board in its sole discretion no later than July 15 of each
calendar year. While the Board retains the discretion to grant a larger bonus or
no bonus at all, the targeted maximum for this discretionary annual bonus, based
on exemplary performance in all quantitative and qualitative criteria that may
be considered by the Board, in its sole discretion, shall be 50% of the Total
Salary paid to Employee in the calendar year preceding the grant of the bonus.

 

2.3       Relocation Expenses. If Company’s offices to which Employee is
assigned are relocated outside of the Denver, Colorado metropolitan area and
Employee remains employed by Company pursuant to this Agreement, then Company
shall pay all reasonable relocation expenses incurred by Employee in relocating
to Company’s new location. The requirements for the timing of such expenses and
their reimbursement shall be subject to and in accordance with the relocation
expense payment policies and procedures of Company, as in effect as of the date
Company advises Employee of the relocation.

 

3.       Expense Reimbursement and Other Benefits.

 

3.1       Expense Reimbursement. During the Term, Company shall reimburse
Employee for all documented reasonable expenses actually paid or incurred by
Employee in the course of and pursuant to the business of Company, subject to
and in accordance with the expense reimbursement policies and procedures in
effect for Company’s employees from time to time.

 

3.2       Additional Benefits. During the Term, Company shall make available to
Employee such benefits and perquisites as are generally provided by Company to
its senior management (subject to eligibility), including but not limited to
participation in any group life, medical, health, dental, disability or accident
insurance, pension plan, 401(k) savings and investment plan, profit-sharing
plan, employee stock purchase plan, incentive compensation plan or other benefit
plan or policy, if any, which may presently be in effect or which may hereafter
be adopted by Company for the benefit of its senior management or its employees
generally, in each case subject to and on a basis consistent with the terms,
conditions and overall administration of such plan or arrangement. (the
“Additional Benefits”).

 



2 

 

 



3.3       Annual Leave. Employee shall be entitled to four (4) weeks of annual
leave each calendar year. The annual leave will vest evenly each payroll and
shall be accrued from calendar year to calendar year in accordance with Company
policies and procedures then in effect. Employee shall be paid for any remaining
annual leave accrual following the termination of employment for any reason.
Annual leave shall be taken at a mutually agreeable time.

 

3.4       Personal Leave. Personal leave shall be available to Employee for use
in accordance with Company policies and procedures then in effect. Personal
leave will not accrue for longer than a year and Employee will not be entitled
to receive payment for any accrued personal leave upon the termination of their
employment.

 

4.       Termination.

 

4.1       Termination for Cause. Notwithstanding anything to the contrary
contained in this Agreement, Company may terminate this Agreement and Employee’s
employment for Cause. As used in this Agreement, “Cause” shall mean (i) any
action or omission of Employee which constitutes (A) a breach of any of the
provisions of Section 5 of this Agreement, (B) a breach by Employee of his
fiduciary duties and obligations to Company, or (C) Employee’s failure or
refusal to follow any lawful directive of the CEO or the Board, in each case
which act or omission is not cured (if capable of being cured) within ten (10)
days after written notice of same from Company to Employee, or (ii) conduct
constituting fraud, embezzlement, misappropriation or gross dishonesty by
Employee in connection with the performance of his duties under this Agreement,
or a conviction of Employee for a felony (other than a traffic violation) or, if
it shall damage or bring into disrepute the business, reputation or goodwill of
Company or impair Employee’s ability to perform his duties with Company, any
crime involving moral turpitude. Employee shall be given a written notice of
termination for Cause specifying the details thereof. Upon any termination
pursuant to this Section 4.1, Employee shall only be entitled to his Total
Salary as accrued through the date of termination, reimbursement of expenses
incurred prior to the date of termination in accordance with Section 3.1 hereof,
and any other compensation and benefits payable in accordance with Section 3.2
hereof. Upon making such payments, Company shall have no further liability to
Employee hereunder.

 

4.2       Disability. Notwithstanding anything to the contrary contained in this
Agreement, Company, by written notice to Employee, shall at all times have the
right to terminate this Agreement and Employee’s employment hereunder if
Employee shall, as the result of mental or physical incapacity, illness or
disability, fail or be unable to perform his duties and responsibilities
provided for herein in all material respects for a period of more than sixty
(60) consecutive days in any 12-month period. Upon any termination pursuant to
this Section 4.2, (i) within thirty (30) days after the date of termination,
Company shall pay Employee any unpaid amounts of his Total Salary accrued prior
to the date of termination and shall reimburse Employee for all expenses
described in Section 3.1 of this Agreement and incurred prior to the date of
termination and (ii) in lieu of any further Total Salary, incentive compensation
or other benefits or payments to Employee for periods subsequent to the date of
termination, Company shall pay to Employee the Severance Payments and Severance
Benefits specified in Section 4.4. Upon making such payments and providing such
benefits, Company shall have no further liability hereunder; provided, however,
that Employee shall be entitled to receive any amounts then payable pursuant to
any employee benefit plan, life insurance policy or other plan, program or
policy then maintained or provided by Company to Employee in accordance with
Section 3.2 hereof and under the terms thereof.

 



3 

 

  



4.3       Death. In the event of the death of Employee during the term of his
employment hereunder, this Agreement shall terminate on the date of Employee’s
death. Upon any such termination, (i) within thirty (30) days after the date of
termination, Company shall pay to the estate of Employee any unpaid amounts of
his Total Salary accrued prior to the date of termination and reimbursement for
all expenses described in Section 3.1 of this Agreement and incurred by Employee
prior to his death and (ii) in lieu of any further Total Salary, incentive
compensation or other benefits or payments to the estate of Employee for periods
subsequent to the date of termination, Company shall pay to the estate of
Employee the Severance Payments specified in Section 4.4. Upon making such
payments, Company shall have no further liability hereunder; provided, that
Employee’s spouse, beneficiaries or estate, as the case may be, shall be
entitled to receive any amounts then payable pursuant to any employee benefit
plan, life insurance policy or other plan, program or policy then maintained or
provided by Company to Employee in accordance with Section 3.2 hereof and under
the terms thereof. Nothing herein is intended to give Employee’s spouse,
beneficiaries or estate any rights to or interest in any key man life insurance
policy on Employee maintained by Company for the benefit of Company.

 

4.4       Termination Without Cause. At any time Company shall have the right to
terminate this Agreement and Employee’s employment hereunder by written notice
to Employee. Upon any termination without Cause pursuant to this Section 4.4,
Company shall (a) pay Employee any unpaid amounts of his Total Salary accrued
prior to the date of termination and (b) reimburse Employee for all expenses
described in Section 3.1 of this Agreement and incurred prior to the date of
termination, provided, however, that if Company provided Employee with less than
ninety (90) days prior written notice of the date of such termination without
Cause, then in addition to his Total Salary and benefits through the date of
such termination, Company shall also pay Employee an amount (“Severance
Payments”) equal to his Total Salary for the difference between the required
ninety (90) days notice and the actual notice given by Company (the “Without
Cause Notice Period”), subject to all appropriate withholdings and deductions.
If there is a Change in Control of Company at any time during the Term, however,
whether before or after any notice of termination without Cause, then Employee
shall be entitled to receive notice of the effective date of termination twelve
(12) months prior to such date (“Change in Control Notice Period”) instead of
the Without Cause Notice Period of only ninety (90) days. If there is a Change
in Control during the Term and Company provides Employee with a notice of
termination that is less than the Change in Control Notice Period, then the
Severance Payments shall be, subject to all appropriate withholdings and
deductions, based on the difference between the Change in Control Notice Period
and the actual notice given by Company. Severance Payments shall be paid to
Employee in a lump sum upon the termination of Employee’s employment, provided,
however, that no Severance Payments shall be paid until Employee has signed and
delivered a release agreement satisfactory to Company and not revoked it during
any applicable statutory revocation period. Employee will forfeit the right to
any Severance Payments under this Section 4.4 unless such release is signed and
not subsequently revoked within ninety (90) days after it is provided to
Employee by Company. Employee shall receive the Additional Benefits for the
period of time during so long as Severance Payments are being made to Employee
(the “Severance Benefits”). Upon making the Severance Payments and providing the
Severance Benefits, if any, required by this Section 4.4, Company shall have no
further liability to Employee other than any amounts duly payable pursuant to
any 401K plan, employee benefit plan, life insurance policy or other plan,
program or policy then maintained or provided by Company to Employee pursuant to
the terms thereof. For purposes of this Agreement, a Change in Control of
Company shall be deemed to have occurred if (i) any person, entity or group
becomes the beneficial owner, directly or indirectly, of 50.1% or more of the
voting securities of Company or Parent; or (ii) as a result of, or in connection
with, any tender offer, exchange offer, merger, business combination, sale of
assets or contested election of directors (a “Transaction”), the persons who
were directors of Company or Parent immediately before the Transaction no longer
constitute a majority of the directors of Company or Parent; or (iii) Company or
Parent is merged or consolidated with another corporation or entity and, as a
result of the merger or consolidation, less than 50.1% of the outstanding voting
securities of the surviving corporation or entity is then owned in the aggregate
by the former stockholders of Company or Parent; or (iv) Company or Parent
transfers all or substantially all of its assets to another company which is not
a wholly owned subsidiary of Company or Parent.

 



4 

 

 



4.5       Voluntary Resignation. Employee may, upon not less than ninety (90)
days prior written notice to Company, resign and terminate his employment
hereunder. Subject to Section 4.6, in the event Employee resigns as an employee
of Company, he shall be entitled to receive only such payment(s) as he would
have received had he been terminated pursuant to Section 4.1 hereof. Employee
shall not under any circumstances give Company less than ninety (90) days prior
written notice of his resignation date.

 

4.6       Resignation for Good Reason. Employee may, by written notice to
Company during the Term, elect to terminate his employment on the basis of “good
reason” if there is (a) a material change of the principal location in which
Executive is required to perform his duties hereunder without Executive’s prior
consent (it being agreed that any location within the state of Colorado shall
not be deemed a material change); or (b) a material reduction in (or a failure
to pay or provide a material portion of) Employee’s Total Salary or other
benefits payable under this Agreement, or (c) a Change in Control of Company.
Any such notice of termination by Executive for “good reason” shall specify the
circumstances constituting “good reason” and shall afford Company an opportunity
to cure such circumstances at any time within the thirty (30) day period
following the date of such notice. If Company does cure such circumstances
within said thirty (30) day period, the notice of termination shall be withdrawn
by Executive and of no further force and effect. If the circumstances cited in
Executive’s notice qualify as “good reason” hereunder and are not cured within
the thirty (30) days after the notice, this Agreement shall be terminated ninety
(90) days after Executive’s original written notice and such termination shall
be treated in all respects as if it had been a termination without Cause and
without notice, but not involving a Change in Control under Section 4.4 of this
Agreement. Notwithstanding the foregoing, any voluntary termination by Employee
following a Change in Control shall be a termination for “good reason” pursuant
to this Section 4.6 if, but only if, the date of termination is no later than
the later of (i) February 13 of the first calendar year following the year in
which the Change in Control occurred and (ii) the fifteenth day of the second
month of Company’s fiscal year following the year in which the Change in Control
occurred under Section 4.4 of this Agreement.

 

5.       Restrictive Covenants.

 

5.1       Nondisclosure. (a) Employee acknowledges that as part of the terms of
his employment by Company, he will have access to and/or may develop or assemble
confidential information owned by or related to Company, its customers or its
business partners or Parent. Such confidential information (whether or not
reduced to writing) shall include without limitation, designs, processes,
projects, manuals, techniques, information concerning or provided by customers,
suppliers and vendors, contracts, marketing strategies, agency relationships and
terms, financial information, pricing and compensation structures, business
relations and negotiations, employee lists, plans for drilling, exploration,
development or other business, production, exploration, seismic or other
business data, and any other information designated as “confidential” by Company
or Parent (collectively, “Confidential Information”). Employee shall retain all
Confidential Information in confidence, and shall not use or disclose
Confidential Information for any purpose other than to the extent necessary to
perform his duties as an employee of Company. This duty of confidentiality shall
continue indefinitely with respect to Confidential Information notwithstanding
any termination of Employee’s employment so long as it remains Confidential
Information. Confidential Information shall not include any information that (i)
was known by Employee from a third party source before disclosure by or on
behalf of Company to Employee, (ii) becomes available to Employee from a source
other than Company that is not bound by a duty of confidentiality to Company,
(iii) Company makes publicly available or discloses to any third party without
any obligation of confidentiality, or (iv) becomes generally publicly available
or known in the industry other than as a result of its disclosure by Employee.

 



5 

 

 



(b)       Employee agrees to (i) return to Company upon request, and in any
event, at the time of termination of employment for whatever reason, all
documents, equipment, notes, records, computer disks and tapes and other
tangible items in his possession or under his control which belong to Company or
any of its affiliates or which contain or refer to any Confidential Information
relating to Company or any of its affiliates and (ii) if so requested by
Company, delete all Confidential Information relating to Company or any of its
affiliates from any computer disks, tapes or other re-usable material in his
possession or under his control which contain or refer to any Confidential
Information relating to Company or any of its affiliates.

 

5.2       Non-solicitation of Customers and Employees. During the Term and
during the twelve (12) month period thereafter (the “Restricted Period”),
Employee (a) shall not solicit the business of any person, company or firm which
is a former, current, or prospective customer or business partner of Company or
Parent (a “Customer”) for the benefit of anyone other than Company or Parent if
the business solicited is of a type offered by Company or Parent during the Term
except for (i) Customers with whom Employee had done business, directly or
indirectly, prior to the Effective Date and (ii) business with Customers that
would not reasonably be expected to adversely affect the business done by the
Company or Parent with such Customers, (b) shall not solicit or encourage any
Customer to modify, diminish or eliminate its business relationship with Company
or Parent or take any other action with respect to a Customer which could be
detrimental to the interests of Company or Parent, and (c) shall not solicit for
employment or for any other comparable service, such as consulting services, and
shall not hire or engage as a consultant any employee or independent contractor
employed or engaged by Company or Parent at any time during the Term except for
independent contractors with whom Employee had done business, directly or
indirectly, prior to the Effective Date. Employee acknowledges that violation of
the covenants in this Section 5.2 constitutes a misappropriation of Company’s or
Parent’s trade secrets in violation of his duty of confidentiality owed to
Company.

 

5.3       Non-competition. During the Term and the Restricted Period, unless
otherwise waived in writing by Company (such waiver to be in Company’s sole and
absolute discretion), Employee shall not, directly or indirectly, engage in,
operate, manage, have any investment or interest or otherwise participate in any
manner (whether as employee, officer, director, partner, agent, security holder,
creditor, consultant or otherwise) in any sole proprietorship, partnership,
corporation or business or any other person or entity (each, a “Competitor”)
that engages directly or indirectly, in a Competitive Activity. For purposes of
this Agreement, a “Competitive Activity” means any business or other endeavor of
a kind being conducted by Company or any of its subsidiaries or affiliates (or
demonstrably anticipated by Company) in a geographic area that is within ten
(10) miles of (a) any property that is owned, leased or controlled by Company at
any time during the six (6) months preceding the Competitive Activity or, if
Employee’s employment has been terminated, during the last six (6) months of the
Term, or (b) any oil or gas prospect that Company is evaluating or in which
Company is seeking to acquire an interest at any time either during the six (6)
months preceding the Competitive Activity or, if Employee’s employment has been
terminated, during the last six (6) months of the Term. Employee shall be
considered to have become associated with a Competitive Activity and in
violation of this provision if Employee becomes directly or indirectly involved
as an owner, principal, employee, officer, director, independent contractor,
representative, stockholder, financial backer, agent, partner, advisor, lender,
or in any other individual or representative capacity with any individual,
partnership, corporation or other organization that is engaged in a Competitive
Activity; provided, that Employee may hold or acquire, solely as an investment,
shares of capital stock or other equity securities of any Competitor, so long as
the securities are publicly traded and Employee does not control, acquire a
controlling interest in, or become a member of a group which exercises direct or
indirect control of, more than five percent (5%) of any class of equity
securities of such Competitor.

 



6 

 

 



5.4       Non-disparagement. During the Term and the Restricted Period, Employee
will not make, distribute or cause a distribution of any oral or written
statement, which directly or by implication tarnishes, creates a negative
impression of, or puts Company, its reputation and goodwill in a bad light, or
disparages Company or Parent in any other way, including but not limited to: (a)
the working conditions or employment practices of Company or Parent; (b)
Company’s oil and gas properties, including unproved or proved undeveloped
properties; or (c) Company’s directors, officers and personnel. It will not be a
violation of this section for Employee to make truthful statements, under oath,
if and to the extent required by law or formal legal process.

 

5.5       Intellectual Property Rights. Employee understands that, as part of
his employment, he may alone or together with others create, compile, or
discover data, designs, literature, ideas, trade secrets, know-how, commercial
information, or any other valuable works or information, such as financial
models, drilling logs, development plans, reserves estimates or valuations,
seismic data and other information pertinent to the value of oil and gas
properties (collectively, “Intellectual Property”). Employee acknowledges that
Company shall own all right, title, and interest in all Intellectual Property
created by him in whole or in part in the course of his employment by Company.
Employee hereby assigns to Company all right, title, and interest in the
copyrights or patents embodied in or represented by such Intellectual Property,
including all rights of renewal and termination, and to any and all other
intellectual property rights, including without limitation, trademarks, trade
secrets, and know-how embodied in Intellectual Property or in any other idea or
invention developed in whole or in part by Employee in the course of his
employment. Employee further agrees to take all actions and to execute all
documents necessary in order to perfect and to vest such intellectual property
rights in Company.

 

5.6       Injunction. It is recognized and hereby acknowledged by the Parties
hereto that a breach by Employee of any of the covenants contained in Section 5
of this Agreement will cause irreparable harm and damage to Company, the
monetary amount of which may be virtually impossible to ascertain. As a result,
Employee recognizes and hereby acknowledges that Company shall be entitled to an
injunction from any court of competent jurisdiction enjoining and restraining
any violation of any or all of the covenants contained in Section 6 of this
Agreement by Employee or any of his affiliates, associates, partners or agents,
either directly or indirectly, and that such right to injunction shall be
cumulative and in addition to whatever other remedies Company may possess.

 



7 

 

 



5.7       American Jobs Creation Act Provisions. It is the intention of the
parties that payments or benefits payable under this Agreement not be subject to
the additional tax imposed pursuant to Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”). Accordingly, to the extent such potential
payments or benefits could become subject to Section 409A of the Code, the
parties shall cooperate to amend this Agreement with the goal of giving Employee
the economic benefits described herein in a manner that does not result in such
tax being imposed. Notwithstanding anything in this Agreement to the contrary,
the following provisions related to payments treated as deferred compensation
under Section 409A of the Code, shall apply:

 

(a)If (i) Employee is a “specified person” on the date of Employee’s “separation
from service” within the meaning of Sections 409A(a)(2)(A)(i) and
409A(a)(2)(B)(ii) of the Code, and (ii) as a result of such separation from
service Employee would receive any payment that, absent the application of this
paragraph, would be subject to the interest and additional tax imposed pursuant
to Section 409A(a) of the Code as a result of the application of Section
409A(a)(2)(B)(i) of the Code, then no such payment shall be made prior to the
date that is the earliest of: (i) six (6) months after Employee’s separation
from service and (ii) Employee’s date of death.

 

(b)Any payments that are delayed pursuant to Section 5.7(a) shall be paid on the
earlier of the two dates described therein.

 

(c)Sections 5.7(a) and (b) shall not apply to any payment if and to the maximum
extent that that such payment would be a payment under a separation pay plan
following an “involuntary separation from service” (as defined in Treasury
Regulation Section 1.409A-1(n)) that does not provide for a deferral of
compensation by reason of the application of Treasury Regulation Section
1.409A-1(b)(9)(iii). For the avoidance of doubt, the parties agree that this
Section 5.7(c) shall be interpreted so that Employee will receive payments
during the six (6) month period specified in Section 5.7(a) to the maximum
amount permitted by Treasury Regulation Section 1.409A-1(b)(9)(iii).

 

(d)If a payment that could be made under this Agreement would be subject to
additional taxes and interest under Section 409A of the Code, Company in its
sole discretion may accelerate some or all of a payment otherwise payable under
the Agreement to the time at which such amount is includable in the income of
Employee, provided that such acceleration shall only be permitted to the extent
permitted under Treasury Regulation Section 1.409A-3(j)(vii) and the amount of
such acceleration does not exceed the amount permitted under Treasury Regulation
Section 1.409A-3(j)(vii).

 

(e)No payment to be made under this Agreement shall be made at a time earlier
than that provided for in this Agreement unless such payment is (i) an
acceleration of payment permitted to be made under Treasury Regulation Section
1.409A-3(j)(4) or (ii) a payment that would otherwise not be subject to
additional taxes and interest under Section 409A of the Code.

 

(f)A payment described in Section 4.4 of this Agreement shall be made only if
such payment will not be subject to additional taxes and interest under Section
409A of the Code.

 

(g)No payment shall be made pursuant to Section 2.3 of this Agreement unless
such payment would not constitute a deferral of compensation pursuant to
Treasury Regulation Section 1.409A-1(b)(9)(v).

 

6.       Entire Agreement; No Conflicts With Existing Arrangements. No
agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by either party that is not
set forth expressly in this Agreement. This Agreement contains the entire
agreement, and supersedes any other agreement or understanding, between Company
and Employee relating to Employee’s employment, provided, however, that if and
to the extent that Company has previously granted equity or other similar
compensation to Employee that is subject to a vesting schedule, contingency or
performance condition, this Agreement does not alter Employee’s entitlement to
such compensation in accordance with the original terms thereof. Employee
represents and warrants that his employment by Company hereunder does not and
will not conflict with or constitute a breach or default under any prior or
existing agreement with any former employer or other person or entity.

 



8 

 

 



7.       Notices: All notices and other communications required or permitted
under this Agreement shall be in writing and will be either hand delivered in
person, sent by facsimile or email, sent by certified or registered first class
mail, postage pre-paid, or sent by nationally recognized express courier
service. Such notices and other communications will be effective upon receipt if
hand delivered or sent by facsimile or email, five (5) days after mailing if
sent by mail, and one (l) day after dispatch if sent by express courier, to the
following addresses, or such other addresses as any Party may notify the other
Party in accordance with this Section:

 

If to Company:

1331 17th Street, Suite 710

Denver CO 80202

Attention: Terence Barr

Email Terry.Barr@samsonoilandgas.com

 

If to Employee:

Mark Ulmer

[Redacted]

Email mark.ulmer@SamsonOilandGas.com

 

8.       Miscellaneous. (a) Successors and Assigns. This Agreement is personal
to Employee and is not assignable by Employee. The benefits due to Employee for
services rendered by Employee under this Agreement shall inure to the benefit of
Employee’s heirs or legal representatives. This Agreement shall inure to the
benefit of and be binding upon Company and its successors and assigns. (b)
Severability. If any provision of this Agreement shall be declared invalid, this
Agreement shall be construed as if such invalid provision had not been inserted.
(c) Waivers. The waiver by either Party hereto of a breach or violation of any
term or provision of this Agreement shall not operate nor be construed as a
waiver of any subsequent breach or violation. (d) No Third Party Beneficiary.
Nothing in this Agreement shall be construed, to or give any person other than
the Parties hereto any rights or remedies under or by reason of this Agreement.
(e) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Colorado, without regard to principles
of conflict of laws. (f) Survival. Employee’s obligations under Section 5 hereof
shall continue notwithstanding the termination of this Agreement in accordance
with the terms set forth herein. (g) Counterparts. This Agreement may be
executed in one or more counterparts which together shall constitute one
document. Electronic facsimiles of original signatures shall be deemed to be
original signatures for all purposes.

 

[Signature Page Follows.]

 



9 

 

 




IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
Effective Date.

 



  COMPANY:         SAMSON OIL AND GAS USA, INC.               By: /s/ Terry Barr
   

Terry Barr, CEO & Managing Director

 



  EMPLOYEE:               By: /s/ Mark Ulmer    

Mark Ulmer

  



10 

 